DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uefuji et al. Patent No. US 10,923,382.
Regarding claim 1, Uefuji discloses an electrostatic chuck comprising: 
a chuck base [Fig. 2B, base plate 300]; 
an upper plate [Fig. 2B, 100] provided on the chuck base; and 
an inner plate [Fig. 2B, heater plate 200] provided between the chuck base and the upper plate, the inner plate having a first diameter that is less than a second diameter of the upper plate [Fig. 2B shows that the heater plate 200 has a diameter that is less than the diameter of the substrate plate 100].
Regarding claim 16, Uefuji discloses a plasma processing apparatus comprising: a housing [Fig. 1, housing of 10]; 
an electrostatic chuck provided in the housing and configured to receive a substrate [Fig. 1, W]; and 

a chuck base [Fig. 1, 300]; 
an upper plate [Fig. 2B, 100] provided on the chuck base; and 
an inner plate [Fig. 2B, 200] provided between the chuck base and the upper plate, the inner plate having a first diameter that is less than a second diameter of the upper plate [Fig. 2B shows that the heater plate 200 has a diameter that is less than the diameter of the substrate plate 100].
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uefuji et al. Patent No. US 10,923,382.
Regarding claims 10-13, Uefuji does not explicitly disclose that the inner plate has a first thickness that is one to three times of a second thickness of the upper plate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inner plate has a first thickness that is one to three times of a second thickness of the upper plate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 2-9, 14-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 2: The prior art does not disclose that the inner plate has a first dielectric constant that is less than a second dielectric constant of the upper plate. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 14: The prior art does not disclose that the second lower plate comprising a recess provided in the second lower plate, wherein the inner plate is provided in the recess of the second lower plate.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 17: The prior art does not disclose that the edge ring is provided on an edge of the chuck base and surrounds an outer circumference of the upper plate, and wherein the inner plate is provided within the edge ring and is thinner than the edge ring. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836